TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00097-CV



                                 In re John D. Byram, Appellant


                     ORIGINAL PROCEEDING FROM BLANCO COUNTY



                             MEMORANDUM OPINION


               Relator John D. Byram filed this petition for writ of mandamus seeking an order

directing the trial court to withdraw certain portions of an order it signed in the underlying divorce

proceedings on February 6, 2013. After this petition was filed, the trial court signed an amended

order on February 22, 2013, that granted the same relief as the previous order, but included findings

of fact to support its imposition of sanctions against Byram. Byram filed a second petition for writ

of mandamus seeking relief from the same provisions of the amended order, which we assigned

Cause No. 03-13-00147-CV. Because the trial court’s February 6, 2013, order that is the subject of

this proceeding has been superseded by the February 22, 2013, order, this petition is moot and is

dismissed. The stay order issued herein on February 14, 2013, is withdrawn.
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field

Filed: March 28, 2013




                                              2